Citation Nr: 1808408	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  14-24 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1979 to September 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans' Law Judge at a March 2017 Travel Board hearing, and a transcript of this hearing is of record.


FINDING OF FACT

The Veteran's tinnitus had onset in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 101, 1131 (2012); 38 C.F.R. § 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

The Veteran is seeking entitlement to service connection for tinnitus, which he attributes to noise exposure in service, including exposure to machine gun fire, mortars, and tanks.  

The RO denied the Veteran's claim based on the opinion of an August 2012 VA examiner, who concluded that the Veteran's tinnitus was not related to service, because he reported that he could not remember the circumstances or date of onset of his tinnitus, but first noticed it "about six years ago."  The examiner explained that tinnitus due to acoustic trauma generally has onset contemporaneous to the exposure.  However, at his March 2017 personal hearing, the Veteran claimed that the examiner had misunderstood or misreported his statements concerning the onset of his tinnitus, which he testified began in service.

The Board notes that in his May 2011 claim for service connection, prior to the August 2012 examination, the Veteran reported that that his tinnitus had onset in service.  He also described onset of tinnitus in service at his personal hearing and at a July 2016 VA examination (the examiner did not provide an etiology opinion).  His consistency in placing onset of his tinnitus in service supports the credibility of his accounts and as his military occupational specialty (MOS) was a rifleman, noise exposure in service is conceded.  Accordingly, entitlement to service connection for tinnitus is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2017).








ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


